Citation Nr: 1501361	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left eye disability.  

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right eye disability.  


REPRESENTATION

Appellant represented by:	Gregory C. Bannon, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and three additional witnesses



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a Board Central Office hearing in July 2014 and a copy of that transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  

The Board notes that the Veteran initially filed his claim in regards to his left eye.  However, based on the evidence of record and the testimony received during the Board hearing, the Board finds that the Veteran is alleging that the April 9, 2009, surgery and subsequent care caused additional disabilities in both his left and right eye.  Therefore, the issue has been recharacterized on the title page.  

A review of the Veteran's Virtual VA claims file reveals the July 2014 hearing transcript.  Additionally, the documents in the Veteran's Veteran Benefits Management System (VBMS) paperless files are not relevant to the issue on appeal.  

The issue of reopening a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in the July 2014 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that an April 9, 2009, surgical procedure done by the VA and subsequent VA care caused additional disabilities in both his left and right eye.  Specifically, the Veteran contends that during the April 9, 2009, surgical procedure the VA medical resident "bruised" his right eye and injured his optic nerve, causing blindness.  See Board hearing transcript pgs. 8 and 21.  The Veteran also contends that he was denied a procedure that would have relieved pressure from his right eye caused by the April 9, 2009, procedure, which led to right eye blindness.  Id. pgs. 8-9, 34-35.  The Veteran also contends that the VA withheld his medication for three months in 2012, causing permanent blindness.  Id. pgs. 26, 41-42.  The Veteran also contends that he was not given proper notice that the procedure could lead to blindness in either the right or left eye or that a student would be performing the procedure.  Id. pgs. 7-8.  

The Veteran's VA treatment records and testimony at the Board hearing indicate that the Veteran sought a second opinion and was treated by a Dr. W shortly after the April 9, 2009, procedure.  VA treatment records also indicate that the Veteran received ongoing treatment from Dr. W.  The Veteran also submitted a VA Form 21-4142 for a Dr. D, who treated him for his eyesight.  In January 2010, Dr. D's office informed the VA that the Veteran was sent to Dr. D's office by the Maryland Disability Determination Services and the VA should contact them to obtain the records.  However, it does not appear that the AOJ contacted any such offices.  Finally, at the July 2014 hearing, the Veteran indicated he had been treated at "Cumberland" for his eye sight after the procedure.  However, those records do not appear to be associated with the claims file.  Therefore, on remand the RO/AMC should make efforts to obtain any outstanding private treatment records including all records from Washington County Hospital and Meritus Medical Center.  

The Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Additionally, on the Veteran's November 2011 notice of disagreement, the Veteran asserted that the SSA physician noted that the VA "messed up".  As such, the Board finds that a remand is necessary to obtain the Veteran's SSA records.  

Furthermore, as stated above the Veteran testified that the VA withheld his medication in 2012.  However, the most recent VA treatment records are dated January 2011.  As such, on remand any outstanding VA treatment records should also be obtained including records dated from December 1971 to March 2009 and the "full" Informed Consent forms for the anesthesia procedure and the procedure of cataract phacoemulsification with insertion of intraocular lens noted as being contained in Vista Imaging (see VA April 2, 2009 and April 9, 2009 Informed Consent notes).  

Finally, the Board notes that a May 2009 VA opinion is of record.  However, that opinion was provided by the same VA physician who performed the April 9, 2009, procedure.  The Board finds that a medical opinion is necessary to determine whether the Veteran has an additional disability of either the left or right eye caused by VA medical care due to negligence or an unforeseeable act.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding treatment records, both VA and private, for his left and right eye disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should request records from Dr. Wrobowski, Dr. Dolly, "Cumberland," Maryland Disability Determination Services, Washington County Hospital, and Meritus Medical Center.  

The RO/AMC should also obtain any outstanding VA treatment records dated from December 1971 to March 2009 and dated since January 2011 as well as the "full" Informed Consent forms for the anesthesia procedure and the procedure of cataract phacoemulsification with insertion of intraocular lens noted as being contained in Vista Imaging (see VA April 2, 2009 and April 9, 2009 Informed Consent notes).  

If any requested outstanding private records cannot be obtained, the Veteran should be notified of such.

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

3. Thereafter, arrange for the claims file, to include a copy of this Remand and any relevant records contained in Virtual VA and VBMS, be made available to, and be reviewed by, an ophthalmologist (M.D.) from a VA facility other than the VAMC Martinsburg for a medical opinion.  

The examiner is advised that the Veteran's contentions include the following:  he was initially advised by the attendant to the April 9, 2009 surgery that his right eye was bruised during the procedure; he heard that his optic nerve was damaged during the procedure; he could not see out of his right eye immediately after the procedure when he had 20/20 corrected vision prior to the procedure; he did not suffer a stroke during the April 9, 2009 surgery as evident by March 2008 and January 2011 CT scans; he was not "legally blind" in his left eye since 1995 as reported by Dr. M.D. in her May 2009 letter as he continued to work construction/carpentry projects and drive thereafter; VA did not conduct procedure that would have relieved pressure and saved his right eye; VA did not provide medications for his eyes causing total blindness in his left eye; and VA did not provide full informed consent.  In light of the foregoing, the examiner should provide an opinion on the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional left eye and/or right eye disability as a result of the April 9, 2009, procedure?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional left eye and/or right eye disability as a result of reportedly being denied a procedure to relieve pressure on his right eye?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional left eye and/or right eye disability as a result of reportedly having his medication withheld in 2012 (from January 5, 2012 to April 18, 2012)?  

(d) Is it at least as likely as not (50 percent or greater probability) that the additional left eye and/or right eye disability was proximately caused by:  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?  The examiner must indicate whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(e) Is it at least as likely as not (50 percent or greater probability) that the additional left eye and/or right eye disability was proximately caused by an event not reasonably foreseeable?  An event not reasonably foreseeable need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A rationale for all opinions offered must be provided. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






